ON REHEARING.

The appellant has filed a petition for rehearing. It presents no propositions which were not fully considered by us in rendering our decision. The petition criticises, among other things, that .par-t of HJhe opinion in which it was -said that a deed, absolute in form, but in fact a mortgage, does not convey the legal title to the grantee. *420We did not discuss this proposition at length or cite authorities in its support, because the proposition, to our mind-s, was so obvious as not to require an extended discussion. Petitioner, however, cites Hughes v. Davis, 40 Cal. 117, and Espinosa v. Gregory, 40 Cal. 58, in which it is held that, where an absolute conveyance is given as security, the mortgagor retains the right of redemption only, the legal title being in the mortgagee; and counsel asserts that there is no conflict of authorities upon the rule laid down in these cases. Counsel has evidently overlooked the fact that these cases were decided before the adoption of the Civil Code in California. The Code of that state expressly provides, as does the Code of this state, that a mortgage is a mere lien, and that a deed absolute in form may be shown to be a mortgage. The Supreme Court of California, in Taylor v. McLain, 64 Cal. 513, 2 Pac. 399, held that a deed absolute in form, but given only as security, did not pass the legal title, and that the effect of the Code provision mentioned was to restore the rule laid down in Cunningham v. Hawkins, 27 Cal. 604, which had been overruled by the cases counsel cites. See, also, Healy v. O’Brien, 66 Cal. 519, 6 Pac. 386; Raynor v. Drew, 72 Cal. 308, 13 Pac. 866; Webb v. Hosselton, 4 Neb. 319, 19 Am. Rep. 638; Lenox v. Reed, 12 Kan. 223; McLane v. Paschal, 47 Tex. 365.
(101 N. W. 310.)
The petition for rehearing is denied.